Citation Nr: 0729554	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for corns and calluses of the feet.

2.  Entitlement to an effective date earlier than March 30, 
2000 for the grant of service connection for corns and 
calluses of the feet.

3.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John Cameron, Attorney at Law



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
October 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2003 and February 2004 rating decisions.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
corns and calluses of the feet are pronounced.

2. The veteran's initial claim was denied by a 1995 Board 
decision and not appealed.  

3.  The effective date assigned for the grant of service 
connection for corns and calluses of the feet - March 30, 
2007 - was the date of receipt of the veteran's claim to 
reopen the issue.
 
4.  The veteran has not been diagnosed with PTSD.

5.  The medical evidence fails to relate the veteran's 
diagnosed depression to his time in service. 




CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for corns 
and calluses of the feet have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5299-5276 (2006).  

2.  Criteria for an effective date earlier than March 30, 
2000 for the grant of service connection for corns and 
calluses of the feet have not been met.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.400 (2006).

3.  Criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2006).

4.  Criteria for service connection for a psychiatric 
disability, other than PTSD, have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Service connection was established for corns and calluses of 
the feet by the Board in a May 2003 decision.  This decision 
was implemented by the RO in June 2003, and a 10 percent 
evaluation was assigned effective in March 2000.  The veteran 
appealed this initial evaluation assigned, and during the 
course of the appeal, the rating was increased to 30 percent 
(also effective in March 2000).  The veteran contends that a 
higher initial evaluation is warranted.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran's corns and calluses of the feet are currently 
rated at 30 percent under 38 C.F.R. § 4.71a, DC 5276 (by 
analogy, see 38 C.F.R. § 4.20), which is assigned for severe 
foot problems, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is assigned 
for bilateral, pronounced foot problems, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

Turning to the relevant evidence of record, in a September 
2000 letter, a VA podiatrist indicated that the veteran had 
multiple deformities of the feet which resulted in large, 
painful, recurring calluses.  In a letter that same month, 
Robert I. Russell, D.P.M., indicated that the veteran had 
been under his care for severe forefoot deformities.  He 
noted that the veteran had hereditary keratotic nodular 
lesions on the plantar surfaces of both feet.  

In a letter received in July 2001, Ronald D. Agee, D.P.M., 
indicated that the veteran's condition of hyperkeratosis 
involving the papillae of the dermis alone with capillary 
hemorrhage had gotten progressively gotten worse with age.   

A September 2002 VA outpatient treatment record indicates 
that the veteran was referred for bilateral plantar warts.  
He assessed the veteran with a deformed metatarsal, pes 
planus, with porokeratomas.  

The veteran underwent a VA examination in June 2005, at which 
the examiner indicated that the veteran had used inserts, 
pads, and orthotics in the past, but did not have any inserts 
in his shoes that day.  The examination showed neat toenails 
with no signs of paronychia or onychomycosis, the veteran had 
some mild to moderate pes planus and some hyperkeratotic 
tissue buildup on the lateral aspect of both of his heels.  
The examiner's impression was that the veteran had callus 
formation on the lateral heel as well as to plantar aspects 
of the feet with mild functional impairment.

VA treatment records similarly fail to show pronounced foot 
problems.  A January 2006 treatment record indicated that the 
veteran had pes planus and porokeratomas, and the 
hyperkeratotic tissue was debrided.  The doctor indicated 
that there was no ulceration or infection upon debridement of 
all lesions, and the veteran had palpable pedal pulses.  A 
February 2007 record indicated that the veteran had several 
calluses on his feet which were trimmed without any problems, 
and the veteran's pedal pulses and protective sensation were 
intact.

While the medical evidence shows the presence of calluses, 
and the veteran uses orthotics and inserts, the evidence has 
not showed pronounced foot problems, as there have been no 
signs of marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, or severe 
spasm of the tendo achillis on manipulation; and the veteran 
continues to use orthopedic appliances.  Additionally, the VA 
examiner found only mild functional impairment

As such, the criteria for a rating in excess of 30 percent 
have not been met, and the veteran's claim is denied.  As a 
final note, and as noted above, as this issue deals with the 
rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether "staged ratings," as addressed by the Court in 
Fenderson, would be in order.  However, as the assigned 30 
evaluation reflects the degree of impairment shown since the 
date of the grant of service connection for the service-
connected corns and calluses of the feet, and as this 
evaluation has been effective since that time, there is no 
basis for staged ratings with respect to this claim.


II.  Effective Date

The assignment of an effective date is generally, date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The veteran's claim for service connection for corns and 
calluses of the feet was denied by the Board in May 1995.  
The veteran did not appeal his claim to the Court of Appeals 
for Veterans Claims and his claim became final.  The veteran 
attempted to reopen his claim, but he was denied by a March 
1997 rating decision, and the veteran did not appeal, 
rendering that denial final as well.  Another application to 
reopen this claim was received on March 30, 2000, and service 
connection was eventually granted by the Board in May 2003.  
An effective date of March 30, 2000, was assigned.  

The veteran asserts that his claim should be made effective 
in July 1992 when his claim was first filed in Jackson, 
Mississippi.

However, the regulations specifically address situations, 
like the veteran's, where a claim has been reopened by the 
submission of new and material evidence.

As long as the new evidence used to reopen a veteran's claim 
is not service department records, if the new evidence is 
received within appeal period or prior to appellate decision, 
the effective date will be as though the former decision had 
not been rendered; however, if the new evidence is received 
after the final disallowance; the effective date will be the 
date of receipt of new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q).  Furthermore, if a 
claim is reopened, the effective date will be either the date 
of receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).

The 1995 Board denial became final without any new evidence 
being submitted within that appeal period.  A May 2003 Board 
decision reopened the claim and granted service connection, 
based on the submission of new evidence including the 
veteran's testimony, VA treatment records from 1996-2000, and 
letters from several private doctors.  No service records 
were used to reopen the veteran's claim.  

The veteran in a June 2003 letter referenced the January 2001 
rating decision which cited 38 C.F.R. § 3.156(c) in which the 
statute includes the language "[a]lso included are 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports identified as such."  The veteran asserts that 
the rating decision admitted to errors of omission and 
commission in the adjudication of his claim.  However, it is 
noted that the rating decision was merely providing a copy of 
the statute and was not applying it to the veteran's claim 
specifically.  Furthermore, the cited language refers to the 
amending of service records, which was not done in this case, 
since no service records were used in reopening the veteran's 
claim.  

As such, the law mandates that the effective date be no 
earlier than the date the veteran's claim to reopen was 
received (the date that was already assigned).  Therefore, 
the veteran's claim is denied.
 
III.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

The veteran submitted a claim for service connection for 
PTSD/depression, indicating that he was diagnosed with a 
nervous condition while on active duty.  
The veteran explained that he was constantly harassed during 
service because of his foot problems, which limited his 
ability to perform his full duties.  He indicated that the 
harassment was intense and cruel and left a permanent scar on 
him mentally.

The veteran's treatment records fail to show that the veteran 
has ever been diagnosed with PTSD, and a VA PTSD screen was 
negative in January 2006.  Because the veteran has not been 
diagnosed with PTSD, his claim for PTSD must be denied.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

The veteran has also asserted that he is mentally disabled 
and he believes that this mental condition began in service, 
as he complained of nervousness in service.

Service medical records confirm that the veteran indicated 
that he had nervous trouble on his personal medical history 
survey conducted at time of separation.  However, the medical 
officer indicated that this was in response to the fact that 
the veteran had some situational stress, and declined to 
diagnose the veteran with a psychiatric illness of any kind.  
Additionally, the veteran was found to be psychiatrically 
normal on his separation physical, and the medical officer 
specifically indicated that no psychiatric disorder was 
demonstrated on that examination.  Furthermore, the veteran 
was assigned an "S1" on a PULHES profile a year prior to 
separation, indicating no psychiatric pathology.  
Additionally, in May 1996, the veteran was evaluated by a 
medical board, where the veteran's behavior was normal, and 
he was fully alert and oriented with a clear thought process, 
normal content, and a good memory.  His mood was level, and 
the medical board found no significant mental illness, 
determining the veteran to be mentally responsible, able to 
distinguish right from wrong, and able to adhere to the 
right.

Following service, the veteran's claims file is void of any 
evidence of a psychiatric disability for nearly two decades 
until he was diagnosed with drug and alcohol dependence in 
1996.

Social Security Administration records indicate that the 
veteran was found to be disabled by reason of a depressive 
disorder which prevented the veteran from performing work on 
a full time basis.  The SSA indicated that the veteran became 
disabled when he reached 44 (many years after he was 
discharged from service)

VA treatment records also show that the veteran has been 
diagnosed with depression.  In October 2000, a VA doctor 
diagnosed with veteran with a depressive disorder which was 
related to his social situation.  A full psychiatric 
screening in December 2000 signed by two VA psychologists and 
two VA interns indicated that the veteran's depressed mood 
appeared to be most closely tied to his current work 
situation and his level of pain, with his lack of income 
exacerbating his stress level and depression.

Additional private treatment records were provided from Dr. 
Rogers, who also diagnosed the veteran with depression in 
2003, but Dr. Rogers failed to provide any opinion as to the 
etiology of the veteran's depression.

While the veteran has clearly been diagnosed with depression, 
his claims file is void of any medical opinion of record 
suggesting that the depression was either caused by or began 
during the veteran's military service; and psychiatric 
treatment records did not diagnose depression for many years 
following service.  As such, the evidence fails to make it as 
likely as not that the veteran's depression was either caused 
by or began during his military service and therefore the 
criteria for service connection have not been met.  
Accordingly, the veteran's claim is denied. 



IV.  Duties to Notify and Assist 

VA has an obligation to notify claimants of what information 
or evidence is needed in order to substantiate a claim.  38 
U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  VA law and regulations dictate that part of 
notifying a claimant of what is needed to substantiate a 
claim includes notification as to what information and 
evidence VA will seek to provide and what evidence the 
claimant is expected to provide.  Further, VA must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim. 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.

Regarding the claim of entitlement to service connection for 
a psychiatric disorder to include PTSD, a June 2003 letter 
(prior to the February 2004 decision) informed the veteran of 
the evidence necessary to establish entitlement to service 
connection, what evidence the RO would obtain, and what 
evidence he was expected to obtain. This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to this claim.  

With respect to both claims, in a March 2006 letter, the RO 
provided the veteran with information with respect to 
establishing disability ratings and effective dates.  

The Board finds that the notice requirements set forth have 
been met.  Although the veteran was not provided, prior to 
the appealed decisions, with notice of the type of evidence 
necessary to establish an effective dates and evaluations, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, it is noted 
that these claims were readjudicated in March 2007.  As far 
as the psychiatric disorder/PTSD 


claim is concerned, the issue is moot, as this claim is being 
denied herein, and an evaluation and effective date will not 
be assigned.  Cf. Dingess/Hartman, 19 Vet. App. 473 (2006).

VA and private treatment records have been obtained, as have 
SSA records and service medical records and personnel 
records.  The veteran was also provided with a VA examination 
(the report of which has been associated with the claims 
file).  Additionally, the veteran was offered the opportunity 
to testify at a hearing before the Board, but he declined.


ORDER

A rating in excess of 30 percent for corns and calluses of 
the feet is denied.

An effective date earlier than March 30, 2000 for the grant 
of service connection for corns and calluses of the feet is 
denied.

Service connection for PTSD is denied.

Service connection for a psychiatric disability, other than 
PTSD, is denied.



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


